Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 1 of 19            FILED
                                                                    2020 Oct-28 AM 10:21
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                    EXHIBIT BB
        Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 2 of 19



                                                                       Page 1

 1                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
 2                            NORTHEASTERN DIVISION
 3
 4              NUCLEAR DEVELOPMENT, LLC,                   )
                                                            )
 5                                                          )
                                          Plaintiff,        )
 6                                                          )   Civil Action
                vs.                                         )   Case Number
 7                                                          )
                TENNESSEE VALLEY AUTHORITY,                 )   No.
 8                                                          )   5:180cv-01983
                                                            )   -LCB
 9                                        Defendant.        )
10
11
12                         VIDEO RECORD & ORAL DEPOSITION OF
13                                   Chris Chandler
14                             Tuesday, October 29, 2019
15                                   2:26 p.m.
16                               900 S. Gay Street
17                                    9th Floor
18                           Knoxville, Tennessee 37902
19
20
21
22
23
24                              Georgette H. Mitchell
                           Registered Professional Reporter
25                                 LCR-55 (TN)

                                  Freedom Court Reporting
     877-373-3660                   A Veritext Company                      205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 3 of 19


                                                            Page 2                                                             Page 4
 1        APPEARANCES OF COUNSEL:
 2        ON BEHALF OF THE PLAINTIFF:
                                                                      1           STIPULATION
 3        Caine O'Rear, III, Esq.                                     2
          Hand Arendall Harrison Sale LLC
 4        104 Saint Francis Street                                    3             The videotaped deposition of CHRISTOPHER
          Suite 300
 5        Mobile, Alabama 36602
                                                                      4   CHANDLER, called as a witness at the instance of the
          251.694.6308                                                5   Plaintiff, pursuant to all applicable rules, taken by
 6        Corear@handarendall.com
 7        Larry D. Blust, Esq.                                        6   agreement on the 29th day of October, 2019, beginning
          Hughes Socol Piers Resnick DYM LTD.
                                                                      7   at approximately 2:26 p.m., at the law offices of
 8        70 West Madison Street
          Suite 4000                                                  8   Woolf, McClane, Bright, Allen & Carpenter, 900 S. Gay
 9        Chicago, Illinois 60602
          312.604.2672                                                9   Street, Suite 900, Knoxville, Tennessee, before
10        Lblust@hsplegal.com                                        10   Georgette H. Mitchell, Registered Professional Reporter
11
          ON BEHALF OF THE DEFENDANT:                                11   and Notary Public, pursuant to the stipulation of
12
          Matthew H. Lembke, Esq.
                                                                     12   counsel.
13        Bradley Arant Boult Cummings LLP                           13             It being agreed that
          One Federal Place
14        1819 Fifth Avenue North                                    14   Georgette H. Mitchell, Registered Professional Reporter
          Birmingham, Alabama 35203
15        205.521.8560
                                                                     15   and Notary Public, may report the deposition in machine
          Mlembke@bradley.com                                        16   shorthand, afterwards reducing the same to typewriting.
16
          Office of the General Counsel                              17             All objections, except as to the form of
17        David D. Ayliffe, Esq.
          Tennessee Valley Authority
                                                                     18   the question, are reserved to on or before the hearing.
18        400 West Summit Hill Drive, WT6                            19             It being further agreed that all
          Knoxville, Tennessee 37902
19        865.632.8964                                               20   formalities as to notice, caption, certificate,
          Ddayliffe@tva.gov                                          21   transmission, etc., excluding the reading of the
20
21        Also Present:                                              22   completed deposition by the witness and the signature
          Timothy Prairie, Videographer
22                                                                   23   of the witness, are reserved.
23                                                                   24
24
25                                                                   25
                                                            Page 3                                                             Page 5
 1                INDEX                                               1              (The deposition began at 2:26 p.m.)
 2   CHRISTOPHER CHANDLER                         6
 3   EXAMINATION BY MR. O'REAR                        6               2              THE VIDEOGRAPHER: Okay. We're on the
 4   EXAMINATION BY MR. AYLIFFE                        63             3       record. The time is 2:26 on October 29th, 2016.
 5   EXAMINATION BY MR. O'REAR                        63
 6              EXHIBITS
                                                                      4              This is the video unit number one of the
 7   Exhibit 22 - Previously marked - Bates No.                       5       video recorded deposition of Chris Chandler in the
     TVABLN00008648, Letter from Pillsbury.       17                  6       matter of Nuclear Development, LLC versus
 8
   Exhibit 7 - Previously marked - Bates No.                          7       Tennessee Valley Authority filed in the United
 9 TVABLMN00001520 through 1523, e-mail from                          8       States District Court for the Northern District of
   Larry Blust to James Chardos with attachment
10 dated August 18, 2017.                 21
                                                                      9       Alabama, Northeastern Division.
11 Exhibit 33 - Bates No. TVABLN00005846, e-mail                     10              This deposition is being held at the law
   from Christopher Chandler to Clifford Beach                       11       offices of Woolf, McClane at 900 South Gay Street,
12 and others dated August 30, 2017.          23
13 Exhibit 8 - Previously marked, Bates No.                          12       Suite 900, Knoxville, Tennessee.
   TVABLN00000333, e-mail to Larry Blust and                         13              My name is Tim Prairie from Veritext
14 others from Scott Vance dated August 31, 2017. 24
15 Exhibit 32 - Previously marked - Bates No.
                                                                     14       Legal. I'm the videographer. The court reporter
   TVABLN00009316 through 9328, handwritten and                      15       is Georgette Mitchell from Veritext Legal, and
16 typed notes.                      29                              16       I'll ask counsel to please identify themselves and
17 Exhibit 10 - Previously marked - Bates No.
   TVABLN00008330 through 8331.                  31                  17       then the court reporter will swear in the witness.
18                                                                   18              MR. O'REAR: Caine O'Rear for plaintiff,
   Exhibit 11 - Previously marked - Bates No.
19 TVABLN00002045 through 2052.                  32
                                                                     19       Nuclear Development.
20 Exhibit 14 - Previously marked TVABLN00005105                     20              MR. BLUST: Larry Blust for plaintiff,
   through 5108.                      35                             21       Nuclear Development.
21
   Exhibit 19 - Previously marked - Bates No.                        22              MR. AYLIFFE: David Ayliffe for
22 TVABLN00000043.                          45                       23       defendant, TVA.
23
24
                                                                     24              MR. LEMBKE: Matt Lembke for defendant,
25                                                                   25       TVA.

                                                                                                                   2 (Pages 2 - 5)
                                                      Freedom Court Reporting
877-373-3660                                            A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 4 of 19


                                                          Page 6                                                           Page 8
 1              CHRISTOPHER CHANDLER,                               1       Q.      Tell us who you reported to as your
 2   having first been duly sworn, was examined and deposed         2   superior in the years 2016, 2017, 2018?
 3   as follows:                                                    3       A.      Scott Vance in 2016. Scott Vance in
 4   EXAMINATION BY MR. O'REAR:                                     4   2017. Scott was the -- my predecessor as the Associate
 5       Q.    State your name, please.                             5   General Counsel for nuclear. When he left I took over
 6       A.    Christopher Chandler.                                6   his role, I reported to Sherry Quirk, the General
 7       Q.    What's your residence address?                       7   Counsel.
 8       A.    609 Old Tavern Circle, Knoxville,                    8             After, oh, it was about March of 2018, we
 9   Tennessee.                                                     9   instituted a Deputy General Counsel. That was Kimberly
10       Q.    What's your business address?                       10   Bolton and I reported to her from March 2018, until
11       A.    400 West Summit Hill Drive, Knoxville,              11   sometime earlier this year, I think June of this --
12   Tennessee.                                                    12   June of 2019.
13       Q.    And that's the TVA headquarters?                    13       Q.      Who do you currently report to?
14       A.    Yes.                                                14       A.      Sherry Quirk.
15       Q.    You're with TVA currently --                        15       Q.      What happened to Kimberly Bolton?
16       A.    Yes.                                                16       A.      She is now the Associate General Counsel
17       Q.    -- right? What's your position?                     17   for the environmental group.
18       A.    I'm the Associate General Counsel for               18       Q.      All right. And what was the -- what was
19   Nuclear in the Office of General Counsel.                     19   the date you took over as head of the nuclear group
20       Q.    And how long have you been in that                  20   from Scott Vance?
21   position?                                                     21       A.      I don't recall the exact date. It was in
22       A.    Just about two years.                               22   October of 2017.
23       Q.    And were you with TVA before that?                  23       Q.      Did he retire?
24       A.    Yes.                                                24       A.      No, he left. He took another job.
25       Q.    And what was your position?                         25       Q.      Outside of Tennessee?
                                                          Page 7                                                           Page 9
 1        A.    I was an attorney in the Office of                  1       A.     Outside of Tennessee, yeah.
 2   General Counsel.                                               2       Q.     Outside of TVA?
 3        Q.    Okay. And what was the difference in                3       A.     That's right.
 4   your responsibilities now as opposed to then?                  4       Q.     Tell us what your undergraduate and
 5        A.    At the time I was an individual                     5   professional education has been.
 6   contributor in the office working on nuclear matters           6       A.     I have a law degree from American
 7   and now I manage the group. I have additional                  7   University in Washington, DC, a master of engineering
 8   responsibilities in interacting with management.               8   management from Old Dominion University. I have a
 9        Q.    When you were an attorney, not Associate            9   bachelor's degree in history from Villanova University.
10   General Counsel, were -- were you in the nuclear office       10       Q.     Okay. When did you obtain your law
11   of the legal department?                                      11   degree?
12        A.    Yes.                                               12       A.     2007.
13        Q.    And how long have you been at TVA?                 13       Q.     So was there a period of time between
14        A.    I came to TVA in 2009. It's been almost            14   graduation from law school and when you started with
15   exactly ten years.                                            15   TVA where you worked somewhere else?
16        Q.    Okay. And so you moved to head of the              16       A.     Yes.
17   nuclear group two years ago, correct?                         17       Q.     Where was that?
18        A.    Correct. Yep.                                      18       A.     I worked for the U.S. Nuclear Regulatory
19        Q.    Were you in the same position from 2009,           19   Commission in Rockville, Maryland.
20   until 2016 or '17?                                            20       Q.     Okay. What was your job there?
21        A.    No. For a period of about two years I              21       A.     I was in the, what they call the honor
22   left the nuclear group and worked in the nonnuclear           22   law graduate program. I worked in several different
23   power supply and transmission group. That was in 20 --        23   groups in the Office of General Counsel.
24   June of 2012 to June of 2014, and then I returned to          24            I worked in the group that handles
25   the nuclear group.                                            25   current operator, excuse me, current reactor licensing.

                                                                                                               3 (Pages 6 - 9)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 5 of 19


                                                    Page 10                                                         Page 12
 1   I worked in their labor and employment group for a       1     BY MR. O'REAR:
 2   period of six to eight months, and I wrote adjudicatory 2          Q.     Do you work with the licensing department
 3   opinions for the commission itself.                      3     in your job function?
 4       Q.     Are you currently licensed to practice        4         A.     Yes.
 5   law in any states?                                       5         Q.     With the licensing group under the legal
 6       A.     Yes.                                          6     department?
 7       Q.     What?                                         7         A.     Yes.
 8       A.     New York.                                     8         Q.     Are you assigned to the licensing
 9       Q.     So you remain a member of the New York        9     department as an attorney for them?
10   bar, is that correct?                                   10               MR. AYLIFFE: Object to the form. You
11       A.     Yes.                                         11         can answer if you understand.
12       Q.     Are you a member of any other bars?          12               THE WITNESS: I don't actually understand
13       A.     No.                                          13         the question.
14       Q.     I want to focus on 2018, for a moment.       14     BY MR. O'REAR:
15   Tell us what your duties were and your job at TVA?      15         Q.     Let me ask it this way. Does the
16       A.     Well, as the Associate General Counsel       16     licensing department have lawyers that are designated
17   for nuclear I'm responsible for managing a small group 17      for that department?
18   of attorneys. We deal primarily with issues affecting 18           A.     Not formally. We have a nuclear group
19   TVA's nuclear fleet. My primary internal client,        19     within the office which would ordinarily be their
20   notwithstanding that it's actually TVA, primarily       20     primary point of contact within the Office of General
21   interact with TVA's chief nuclear officer and make sure 21     Counsel.
22   that he has access to the legal support he needs.       22               So from a licensing perspective, I don't
23             We do a lot of work with employment           23     think they have a point of contact other than what
24   matters, nuclear whistleblower matters, nuclear         24     they're accustomed to.
25   licensing, which is, you know, issues that arise on a   25         Q.     Okay. Are there any lawyers in the
                                                    Page 11                                                         Page 13
 1   daily basis involving the nuclear plants and that          1   licensing department that report to Joe Shea?
 2   requires some interfacing with the Nuclear Regulatory      2       A.    I'm aware that there's an employee there
 3   Commission.                                                3   with a law degree, but he doesn't serve in a legal
 4       Q.     Who was TVA's nuclear officer in 2018?          4   capacity for TVA.
 5       A.     Michael Balduzzi was the Chief Nuclear          5       Q.    Okay. Are there protocols which dictate
 6   Officer who retired in late 2018, I don't know the         6   what decisions you are allowed to make without
 7   exact date.                                                7   obtaining approval of your superior, your supervisor
 8             Tim Rausch is the current Chief Nuclear          8   which -- as Associate General Counsel for the nuclear
 9   Officer, and he came to TVA in October of 2018.            9   group?
10       Q.     Did he come as Chief Nuclear Officer in        10            MR. AYLIFFE: Object to the form, vague.
11   October?                                                  11       You can answer.
12       A.     Yes.                                           12            THE WITNESS: No.
13       Q.     What was his name again?                       13   BY MR. O'REAR:
14       A.     Tim Rausch.                                    14       Q.    And you report to whom?
15       Q.     R-a-u-c-h?                                     15       A.    Sherry Quirk.
16       A.     R-a-u-s-c-h.                                   16       Q.    And how long have you reported to her?
17       Q.     What is the role of the licensing              17       A.    With -- since October of 2017, when I
18   department outside of the legal department with respect   18   took over this position, with the exception of a period
19   to nuclear at TVA?                                        19   of about 14 to 15 months when I reported to Kimberly
20             MR. AYLIFFE: Object to form. You can            20   Bolton.
21       answer.                                               21       Q.    Okay. Who is David Czufin, C-z-u-f-i-n?
22             THE WITNESS: The licensing department is        22       A.    David Czufin is the Senior Vice president
23       responsible for a wide range of correspondence,       23   of Engineering and Operations Support within TVA
24       maintaining documents associated with the licenses    24   Nuclear.
25       that the NRC issues for TVA's nuclear plants.         25       Q.    And when you say TVA Nuclear, that's a

                                                                                                       4 (Pages 10 - 13)
                                            Freedom Court Reporting
877-373-3660                                  A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 6 of 19


                                                    Page 14                                                        Page 16
 1   separate department of TVA not within the legal           1        A.    To my knowledge, Jim Chardos.
 2   department, correct?                                      2        Q.    Did Jim Chardos deal with Tim Matthews
 3        A.    That's right.                                  3   regarding issues that related to nuclear licensing?
 4        Q.    So give me, so I don't butcher the             4        A.    I don't know.
 5   nomenclature, I mean, what's your group? Is it called     5        Q.    Did you?
 6   a group or an office or division within the legal         6        A.    I dealt with Tim Matthews with respect to
 7   department?                                               7   one issue.
 8        A.    We typically refer to it as a group.           8        Q.    And that was what?
 9        Q.    As a group. Okay. And so nuclear               9        A.    That was the request for a consent letter
10   outside of the legal department would be a department,   10   that TVA would send to the NRC in connection with
11   is that correct?                                         11   Nuclear Development's license transfer application.
12        A.    It would be an SBU, a Strategic Business      12        Q.    Was that your first connection or
13   Unit.                                                    13   communication with Tim Matthews --
14        Q.    Okay. And would that be like the              14        A.    Yes.
15   environmental group or --                                15        Q.    -- regarding this matter? Okay.
16        A.    Not necessarily. Not necessarily. TVA         16             And when was that, do you remember?
17   Nuclear is one of the larger subcomponents of TVA.       17   Sometime in October of 2018?
18        Q.    How many nuclear facilities does TVA          18        A.    It was October of 2018.
19   have?                                                    19        Q.    Were you the person at TVA that engaged
20        A.    TVA has three reactor sites that contain      20   the Pillsbury firm to look at the issue that they
21   among them seven operating units. In addition, there     21   ultimately issued an opinion letter on?
22   are several radiological laboratories.                   22        A.    Yes.
23             There's a central laboratory. There's          23        Q.    And did you have a written engagement
24   western area radiological laboratory, and then there's   24   letter with them? Did TVA have a written engagement
25   the corporate office in Chattanooga.                     25   letter with them?
                                                    Page 15                                                        Page 17
 1       Q.    How long had Scott Vance been with TVA         1        A.     I don't recall a -- an engagement letter
 2   when he left, do you know?                               2    that was specific to that request. We don't ordinarily
 3       A.    No, I don't know.                              3    enter into engagement letters with Pillsbury for work,
 4       Q.    Are you the point person at or within the      4    and I don't recall one for that letter either.
 5   legal department that deals with the Nuclear Regulatory 5         Q.     Did that -- does that firm do work for
 6   Commission?                                              6    TVA on an ongoing basis?
 7       A.    Not necessarily.                               7        A.     Yes.
 8       Q.    Okay. Who else deals with the Nuclear          8        Q.     And when did you request them to provide
 9   Regulatory Commission?                                   9    opinion with respect to this issue of the transfer of
10       A.    Ryan Dreke works in my group. He's one        10    the construction permits?
11   of my direct reports. He also interacts with the        11             MR. AYLIFFE: Objection, lacks
12   Nuclear Regulatory Commission from time to time.        12        foundation, but you can answer.
13       Q.    Okay. Anyone else?                            13             THE WITNESS: We had several
14       A.    No.                                           14        conversations in the fall of 2018. I don't recall
15       Q.    You're familiar with Tim Matthews?            15        exact dates. But it would have been in probably
16       A.    Yes.                                          16        the October, November timeframe.
17       Q.    Okay. And do you recognize that he has        17        (Exhibit 22 - Previously marked - Bates No.
18   been acting as outside counsel for licensing issues for 18        TVABLN00008648, Letter from Pillsbury.)
19   Nuclear Development, correct?                           19    BY MR. O'REAR:
20       A.    Yes.                                          20        Q.     I'd ask you to look at Exhibit 22. Are
21       Q.    Have you been the person at TVA that has      21    you familiar with that letter?
22   primarily communicated with him regarding the           22             MR. AYLIFFE: Take your time.
23   Bellefonte site?                                        23             THE WITNESS: Yes.
24       A.    No.                                           24    BY MR. O'REAR:
25       Q.    Who has been?                                 25        Q.     Okay. And the letter is undated,

                                                                                                      5 (Pages 14 - 17)
                                            Freedom Court Reporting
877-373-3660                                  A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 7 of 19


                                                     Page 18                                                         Page 20
 1   correct?                                                   1       Q.      Anything else?
 2       A.     I don't see a date.                             2       A.      None -- nothing that I can recall
 3       Q.     When was the letter received by you?            3   specifically, no.
 4       A.     It was in November of 2018. I don't             4       Q.      So what you can recall is he was provided
 5   recall the exact date.                                     5   the construction permits and a copy of the contract
 6       Q.     Well, if Mr. Beach said it was received         6   with Nuclear Development?
 7   on November 28, 2018, would you have any reason to         7       A.      That's what I recall, yes.
 8   doubt that?                                                8       Q.      Were you involved in any respect in the
 9             MR. AYLIFFE: Objection, lacks                    9   preparation of the contract that was ultimately entered
10       foundation. You can answer if you know.               10   into with Nuclear Development?
11             THE WITNESS: I don't -- I don't have any        11       A.      No.
12       basis for knowing. It sounds right, but I don't       12       Q.      You weren't involved in the negotiations
13       know.                                                 13   at all of the terms of that, is that correct?
14   BY MR. O'REAR:                                            14              MR. AYLIFFE: Objection. Asked and
15       Q.     Did you receive any drafts of this letter      15       answered. You can answer again.
16   before it was received by you?                            16              THE WITNESS: Yes, that's correct.
17       A.     Before the final was received by me?           17   BY MR. AYLIFFE:
18       Q.     Yes.                                           18       Q.      And you had no -- no communication with
19       A.     I would suppose we did.                        19   Concentric Energy Advisors regarding the contract, is
20       Q.     And your office would retain copies of         20   that correct?
21   those?                                                    21       A.      That is correct.
22       A.     Yes.                                           22       Q.      Would it be correct to say that you made
23       Q.     This letter starts off by saying, "Dear        23   no decisions or had no input into any decisions
24   Christopher. As you requested."                           24   regarding the terms of the contract?
25             So this is signed by a lawyer by the name       25              MR. AYLIFFE: Objection. Asked and
                                                     Page 19                                                         Page 21
 1   of Michael Lepre, is that correct?                         1        answered. You can answer it again.
 2       A.      Yes, it says Michael Lepre and it has his      2             THE WITNESS: I had no input into the
 3   signature.                                                 3        terms of the contract.
 4       Q.      Yeah. And did you deal directly with           4   BY MR. O'REAR:
 5   Michael Lepre --                                           5        Q.    Were you aware that in August of 2017,
 6       A.      Yes.                                           6   that Nuclear Development requested TVA to send a letter
 7       Q.      -- with respect to this matter?                7   to the NRC relating to a request for extension of the
 8             It says that in the third paragraph of           8   completion date of the unit two construction permit?
 9   this letter, "This letter speaks only as of the date       9        A.    Yes.
10   hereof and is based on information provided to us by      10        Q.    And were you involved in handling that
11   TVA."                                                     11   request?
12             Do you see that?                                12        A.    I was involved in reviewing and
13       A.      Yes.                                          13   commenting on the draft of the letter. I did not have
14       Q.      And were you the person at TVA who            14   any involvement in interacting with the request or any
15   provided information to the Pillsbury firm with respect   15   decisionmaking around the request.
16   to this letter?                                           16        (Exhibit 7 - Previously marked - Bates No.
17       A.      Yes.                                          17        TVABLMN00001520 through 1523, e-mail from Larry
18       Q.      Okay. Can you tell me what information        18        Blust to James Chardos with attachment, dated
19   you provided?                                             19        August 18, 2017.)
20       A.      I provided him with some documents,           20   BY MR. O'REAR:
21   copies of TVA's construction permits.                     21        Q.    Okay. And when you say you were involved
22       Q.      Okay. Anything else?                          22   with the drafting of the letter, tell me what that
23       A.      I don't recall anything else. Well, I         23   means?
24   would have given him a copy of the purchase and sale      24             Pardon me. And just to get specific,
25   agreement.                                                25   let's look at the exhibit, which is Exhibit 7 I'm

                                                                                                        6 (Pages 18 - 21)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                          205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 8 of 19


                                                       Page 22                                                          Page 24
 1   handing you.                                                 1       A.      Yes, I see that.
 2             To make sure we're talking about the same          2       Q.      And so, who was working on this -- this
 3   thing, is that the request to the letter that you are        3   request, the persons that are copied on this e-mail?
 4   referring to?                                                4             MR. AYLIFFE: Object to the form. Lacks
 5       A.     It appears to be. It's been -- it's been          5       foundation, but you can answer.
 6   over two years. I don't recall a lot of the                  6             THE WITNESS: Well, Scott says he had a
 7   particulars of the letter, but this looks familiar.          7       conversation with Morgan Lewis and he's
 8       Q.     And tell me what your role was again with         8       interacting with Larry Blust, so he was doing some
 9   respect to this letter.                                      9       work on it.
10       A.     To the best of my recollection, I was            10             All I can say for certain is I recall him
11   given a copy of the letter by my supervisor, I think it     11       asking me to work on the letter itself, the actual
12   was my supervisor, which it would have been Scott Vance     12       content of the letter.
13   and asked to --                                             13       (Exhibit 8 - Previously marked, Bates No.
14             MR. AYLIFFE: Don't. So I'm going to               14       TVABLN00000333, e-mail to Larry Blust and others
15       instruct you not to answer to the extent it             15       from Scott Vance dated August 31, 2017.)
16       involves any attorney/client privileged                 16   BY MR. O'REAR:
17       information.                                            17       Q.      I'll show you what's been marked as
18             To the extent you can answer his question         18   Exhibit 8. Can you identify that as an e-mail from
19       without getting into information protected by the       19   Scott Vance to Larry Blust dated August 31, 2017, with
20       attorney/client privilege, I'll allow you to            20   a copy to you and others that responds to the request
21       answer the question.                                    21   for a subsequent extension letter?
22             THE WITNESS: I was assigned a task of             22       A.      Yes.
23       reviewing the text of the letter and working with       23       Q.      And Mr. Vance says in the first line of
24       our corporate, the nuclear licensing department on      24   that e-mail, "TVA will not send a subsequent extension
25       the letter.                                             25   letter as requested."
                                                       Page 23                                                          Page 25
 1   BY MR. O'REAR:                                         1                   Do you see that?
 2        Q.     Okay. But you said earlier you were not    2             A.     Yes, I see that.
 3   involved in any decisionmaking regarding a response to 3             Q.     In the second sentence it says, "If you
 4   the letter request, is that correct?                   4         have any questions or concerns about this decision,
 5        A.     Yes.                                       5         please raise them above my level."
 6        (Exhibit 33 - Bates No. TVABLN00005846, e-mail 6                      Do you see that?
 7        from Christopher Chandler to Clifford Beach and   7             A.     Yes.
 8        others dated August 30, 2017.)                    8             Q.     What was he referring to there?
 9   BY MR. O'REAR:                                         9             A.     I don't know.
10        Q.     You got it. This is new.                  10                   MR. AYLIFFE: Objection, lacks
11             Can you identify Exhibit 33 as an e-mail    11             foundation, but go ahead.
12   from you to Cliff Beach that attached beneath it an   12                   THE WITNESS: I don't -- I don't know.
13   e-mail chain?                                         13         BY MR. O'REAR:
14        A.     I see Exhibit 33 at the top of the very   14             Q.     Does that tell you anything about who may
15   first page from Christopher Chandler to Cliff Beach,  15         have made the decision to reject this request?
16   Jack H. McCall, yes.                                  16                   MR. AYLIFFE: Objection.
17        Q.     Then if you would look on the second page 17             Mischaracterizes the statement and lacks
18   of the exhibit, there's an e-mail from Scott Vance to 18             foundation, but go ahead and answer if you can.
19   Larry Blust and you're copied on it dated August 29,  19                   THE WITNESS: I would assume it was not
20   2017, which says, "Our office is working on this. We 20              Scott Vance.
21   discussed this with Morgan Lewis this afternoon.      21         BY MR. O'REAR:
22   Please give us a day to finalize an approach. I'm     22             Q.     Do you know who made the decision to
23   confident we will accomplish what everyone desires in 23         reject the request?
24   this regard."                                         24             A.     I do not.
25             Do you see that?                            25             Q.     And again, you weren't involved in that,

                                                                                                           7 (Pages 22 - 25)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 9 of 19


                                                        Page 26                                                         Page 28
 1   correct?                                                      1   BY MR. O'REAR:
 2       A.     That's correct.                                    2        Q.     Well, we're talking about a privilege
 3       Q.     Do you know why the request was denied?            3   log. I have written on my copy of it, but it says
 4            MR. AYLIFFE: Objection to the form.                  4   simply what I just described to you.
 5       Asked and answered.                                       5        A.     Could you read it to me again, sir?
 6            THE WITNESS: No, I don't.                            6        Q.     Sure. It says it's a document dated
 7   BY MR. O'REAR:                                                7   July 25th, 2018. That it is a physical paper, and that
 8       Q.     Do you recall that there was a NRC public          8   it is described as handwritten notes on communications
 9   meeting on the issue of the construction permit               9   with counsel regarding Nuclear Development's upcoming
10   transfers at Bellefonte in mid August of 2018?               10   meeting with NRC."
11       A.     Yes.                                              11        A.     Communications with counsel regarding
12       Q.     And were you monitoring that meeting of           12   upcoming meeting?
13   NRC's activities related to that meeting?                    13        Q.     That's what it says.
14            MR. AYLIFFE: Object to the form, but you            14             MR. AYLIFFE: There's not a question.
15       can answer if you understand the question.               15        There's not a question.
16            THE WITNESS: I was aware of the meeting.            16   BY MR. O'REAR:
17       I knew that it was scheduled and I was interested        17        Q.     Well, I have a pending question, that is
18       in the results.                                          18   do you know who you had communications with regarding
19   BY MR. O'REAR:                                               19   this entry?
20       Q.     Okay. And when you received notice, you           20             MR. AYLIFFE: Object to the form. Asked
21   received advance notice of the meeting obviously?            21        and answered. Lacks foundation because it hasn't
22       A.     Yes.                                              22        been established that he had any communication
23       Q.     The public notice by the NRC, correct?            23        regarding that entry or that he's ever seen that
24       A.     Yes, I was notified by somebody                   24        entry, but...
25   internally, but, yes.                                        25             THE WITNESS: What I recall is around
                                                        Page 27                                                         Page 29
 1       Q.     There's an entry on the TVA's privilege            1       that time we had some internal discussions about
 2   log of July 25th, 2018, where you are identified as the       2       the upcoming meeting.
 3   associate -- associated legal personnel, said you made        3   BY MR. O'REAR:
 4   handwritten notes on communications with counsel              4       Q.     And would it have been the public meeting
 5   regarding Nuclear Development's upcoming meeting with         5   that we just described, the NRC public meeting?
 6   the NRC.                                                      6             MR. AYLIFFE: I'm going to -- I'm going
 7             MR. AYLIFFE: There's no question.                   7       to instruct you not to answer the question to the
 8   BY MR. O'REAR:                                                8       extent it calls for information protected by the
 9       Q.     Can you tell us if the upcoming meeting            9       attorney/client privilege.
10   with the NRC referred to in that description was the         10             However, to the extent you can answer
11   public meeting scheduled in mid August of 2018?              11       that question without divulging attorney/client
12             MR. AYLIFFE: Object to the form and                12       privilege protected information, you can do so.
13       lacks foundation. You have not shown him the             13             THE WITNESS: The only meeting -- the
14       privilege log entry or even the e-mail, whether it       14       date was July 25th, is that right?
15       was redacted or withheld in its entirety, but go         15   BY MR. O'REAR:
16       ahead and answer the question if you can recall.         16       Q.     Of this document?
17             THE WITNESS: I don't recall that, no.              17       A.     Of that document?
18   BY MR. O'REAR:                                               18       Q.     Yes.
19       Q.     So if you did make handwritten notes, do          19       A.     The only meeting at that time that would
20   you know who your communications were with?                  20   have been upcoming that I'm aware of would have been
21             MR. AYLIFFE: Objection. Calls -- calls             21   the August 2018 public meeting.
22       for speculation. It's a hypothetical.                    22       (Exhibit 32 - Previously marked - Bates No.
23             THE WITNESS: I don't know that -- I'd              23       TVABLN00009316 through 9328, handwritten and
24       have to see. I'd have to have something to look          24       typed notes.)
25       at. I don't know what you're talking about.              25   BY MR. O'REAR:

                                                                                                          8 (Pages 26 - 29)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 10 of 19


                                                       Page 30                                                           Page 32
 1       Q.     And we had previously marked in Miss              1        (Exhibit 11 - Previously marked - Bates No.
 2   Quirk's deposition Exhibit 32.                               2        TVABLN00002045 through 2052.)
 3            Do you recognize those notes?                       3   BY MR. O'REAR:
 4       A.     No. No.                                           4        Q.    I'd ask you to look at Exhibit 14, excuse
 5       Q.     Those aren't your notes?                          5   me 11, excuse me, and ask if you've ever seen that
 6       A.     These are not my notes.                           6   before?
 7       Q.     What about the last two pages of the              7        A.    Yes.
 8   document? Are those typed notes of yours?                    8        Q.    Did you receive this document in
 9       A.     No. No.                                           9   conjunction with your duties as head of the nuclear
10       Q.     If you'd look at the top of that page,           10   group within the legal department?
11   which is page Bates numbered 9327, it says, "A review       11        A.    Yes.
12   was performed of Nuclear Development, LLC letter to the     12        Q.    You did not personally attend this
13   NRC dated November 13, 2018."                               13   meeting, is that correct?
14            Do you see that?                                   14        A.    Yes.
15       A.     Yes.                                             15             MR. AYLIFFE: Yes, you did not attend the
16       Q.     Does that tell you that the letter was           16        meeting?
17   the Nuclear Development application for approval of the     17             THE WITNESS: Yes, I did not attend the
18   transfer of the construction permits?                       18        meeting. Yes, that's correct.
19            MR. AYLIFFE: Object to the form. The               19   BY MR. O'REAR:
20       question lacks foundation, the line of questioning      20        Q.    When did you receive this document that
21       related to these last two pages of exhibit --           21   summarizes the meeting from the NRC?
22   BY MR. O'REAR:                                              22        A.    I don't recall exactly. My recollection
23       Q.     Let me ask you this, were you involved --        23   is I obtained a copy of this myself by downloading it
24            MR. AYLIFFE: -- 32.                                24   from the NRC's public document website. So it would
25   BY MR. O'REAR:                                              25   have been after September 4th.
                                                       Page 31                                                           Page 33
 1         Q.     -- in a review of the Nuclear Development       1       Q.     Would it have been shortly after
 2    letter to the NRC dated November 13, 2018?                  2   September 4, 2018?
 3         A.     No.                                             3            MR. AYLIFFE: Object to the form. You
 4         Q.     Okay. Do you know whose notes these are?        4       can answer.
 5         A.     I do not know.                                  5            THE WITNESS: I don't recall.
 6         (Exhibit 10 - Previously marked - Bates No.            6   BY MR. O'REAR:
 7         TVABLN00008330 through 8331.)                          7       Q.     Well, was it close to the time of the
 8    BY MR. O'REAR:                                              8   meeting or was it weeks and months later?
 9         Q.     I direct your attention to Exhibit 10           9            MR. AYLIFFE: Object to the form. You
10    which was previously marked in Mr. Johnson's               10       can answer.
11    deposition.                                                11            THE WITNESS: It would have been sometime
12               Did you receive a copy of this e-mail?          12       in the month of September.
13         A.     I don't think so.                              13   BY MR. O'REAR:
14         Q.     Well, I know your name is not shown on         14       Q.     And did you review the letter when you
15    it. I'm just asking if you received it otherwise.          15   downloaded it? Did you read it?
16         A.     I don't -- I don't think so. I don't           16       A.     You mean, reviewed this document?
17    recall having seen this before.                            17       Q.     Yes.
18         Q.     Did you receive any report from Russ Bell      18       A.     Yes.
19    of the Nuclear Energy Institute regarding the              19       Q.     All right. Did it cause you any concern
20    August 14, 2018, NRC public meeting?                       20   in terms of the planned closing of the sale of
21         A.     Not to my knowledge.                           21   Bellefonte in November of 2018?
22         Q.     Have you ever to this date, seen a             22            MR. AYLIFFE: Object to the form, vague
23    text -- seen the text, Mr. Bell's comments that are        23       and to the extent -- to the extent answering that
24    reflected on the first and second page of this exhibit?    24       question requires you to divulge attorney/client
25         A.     I don't think so, no.                          25       privileged information, instruct you not to do so.

                                                                                                           9 (Pages 30 - 33)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 11 of 19


                                                        Page 34                                                            Page 36
 1             But to the extent you can answer without            1       Q.      And then the third e-mail on the second
 2       revealing attorney/client privileged information,         2   page is an e-mail from Tim Matthews to you of the same
 3       you may.                                                  3   date, which says, "We previously discussed the
 4             THE WITNESS: I can't answer that without            4   possibility of TVA submitting a letter to the NRC
 5       divulging attorney/client privileged information.         5   consenting to the plant sale and a CP transfer
 6   BY MR. O'REAR:                                                6   consistent with 50.80 B 2, rather than TVA submitting a
 7       Q.     When you read this, did you interpret              7   CP transfer application on behalf of Nuclear
 8   this to mean that Nuclear Development planned to close        8   Development."
 9   on the purchase of Bellefonte in November 2018, and to        9             Correct? Did I read that correctly?
10   complete the detail schedules in December of 2018?           10       A.      Yes.
11             MR. AYLIFFE: Object to the form. Lacks             11       Q.      "I've prepared a draft of that consent
12       foundation, requires speculation, but...                 12   letter for your consideration."
13             THE WITNESS: I don't recall.                       13             So tell me if you recall what your
14             MR. AYLIFFE: Same instruction on                   14   previous discussion was with Tim Matthews regarding
15       privilege.                                               15   this?
16             THE WITNESS: I don't recall thinking               16       A.      Tim Matthews and I had a phone call that
17       that, what you just stated.                              17   he initiated. I don't recall the exact date. I think
18   BY MR. O'REAR:                                               18   it may have been on October 18th or at the -- at the
19       Q.     Do you recall reading it at the time?             19   most, a day or two prior.
20             MR. AYLIFFE: The text of Exhibit 11?               20             My recollection is that it was on the
21             THE WITNESS: Yeah, the text of                     21   18th, and we discussed -- he had called me to talk
22       Exhibit 11, I recall reading this at the time and        22   about this concept, the -- this letter to the NRC
23       what I see here is three bullet points at the            23   consenting to the plant sale and transfer.
24       bottom that state, excuse me, the bottom of page         24             I had told him he should send the draft
25       two, that state in D, "plans to close on the             25   over, we would look at it. I told him that -- he told
                                                        Page 35                                                            Page 37
 1      Bellefonte purchase in November of 2018, and the           1   me that he didn't -- he didn't need it at the time, but
 2      plan to complete detail scheduled -- schedules in          2   he wanted to send it over so that we'd have it to look
 3      December of 2018, and the estimated that licensing         3   at, and I told him that we would need -- if they were
 4      activities will start in 2019."                            4   going to ask us to formally submit it, we would need
 5   BY MR. O'REAR:                                                5   several weeks in order to, you know, actually review
 6      Q.     What did you understand the reference to            6   it, and put it into our internal concurrence process,
 7   "complete detail schedules" to mean?                          7   which can be time consuming.
 8           MR. AYLIFFE: Object to the form of the                8             He agreed, and he sent over a copy of the
 9      question. Speculation. Lacks foundation.                   9   letter afterwards.
10           THE WITNESS: It was not clear to me. I               10        Q.     Was it your understanding that he
11      didn't participate in the meeting, so -- so I             11   contemplated that this letter would be submitted at the
12      don't know.                                               12   closing of the sale of Bellefonte?
13      (Exhibit 14 - Previously marked TVABLN00005105            13             MR. AYLIFFE: Object to the form.
14      through 5108, e-mail from Chris Chandler to Tim           14        Requires speculation. You can answer if he
15      Matthews dated October 18, 2018.)                         15        communicated an understanding to you.
16   BY MR. O'REAR:                                               16             THE WITNESS: No, he told me that he
17      Q.     Directing your attention to Exhibit 14,            17        didn't know what else to do with it at the time
18   can you identify this as an e-mail you received from         18        and so he was sending it over so we would have it
19   Tim Matthews on behalf of Nuclear Development, excuse        19        to look at. He didn't give me any timing on that
20   me, an e-mail at the top that you sent Tim Matthews on       20        phone call or in this e-mail.
21   October 18, 2018, copied to Joe Shea?                        21   BY MR. O'REAR:
22      A.     Yes.                                               22        Q.     If you would look at the letter itself on
23      Q.     And beneath it is the e-mail from Tim              23   the last page in the last sentence it says,
24   Matthews to you of the same date, correct?                   24   "Accordingly, pursuant to 10 CFR 50.80 B 2, the
25      A.     Yes.                                               25   Tennessee Valley Authority respectfully submits this

                                                                                                           10 (Pages 34 - 37)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 12 of 19


                                                      Page 38                                                            Page 40
 1    notice. That upon closing of the transaction, TVA          1        A.     We did discuss the status of the license
 2    consents to the requested transfer of the two              2   transfer application, that it had not been submitted
 3    construction permits."                                     3   yet. He told me that he wasn't very comfortable with
 4              So was it your understanding that he was         4   the arrangement that he was dealing, with and we talked
 5    requesting what is stated in this letter?                  5   in general terms about the letter. He did not then
 6              MR. AYLIFFE: Object to the form. Asked           6   tell me that he needed it prior to closing.
 7        and answered, but...                                   7        Q.     In that conversation did you say to Tim
 8              THE WITNESS: No, that was not my                 8   Matthews that you expected TVA to submit that consent
 9        understanding. He sent us a draft of the letter.       9   letter to the NRC contemporaneously with Nuclear
10        I told him we'd review the language and he told me    10   Development's application for transfer of the permits?
11        he didn't need it in any particular time.             11        A.     No.
12    BY MR. O'REAR:                                            12        Q.     You never said that?
13        Q.     Okay. So you did not have an                   13        A.     No.
14    understanding that it would be needed at least prior to   14        Q.     In the conversation you said you don't
15    the closing of the transaction?                           15   recall the dates, but in early November with Mr.
16        A.     No.                                            16   Matthews.
17              MR. AYLIFFE: Object to the form. You            17              Did Mr. Matthews advise you that Nuclear
18        can answer.                                           18   Development expected to close the transaction as then
19              THE WITNESS: No.                                19   scheduled on November 14, 2018?
20    BY MR. O'REAR:                                            20              MR. AYLIFFE: Object to the form, but you
21        Q.     At this point in time Nuclear Development      21        can answer.
22    had not applied for a transfer of the construction        22              THE WITNESS: I don't recall him
23    permits with the NRC, is that correct?                    23        discussing his expectations around closing. I
24              MR. AYLIFFE: At which point, October            24        recall him describing his sensibilities about the
25        18th?                                                 25        timing of the filing of the license transfer
                                                      Page 39                                                            Page 41
 1             MR. O'REAR: Right.                                1       application.
 2             MR. AYLIFFE: 2018?                                2             He did tell me that he wasn't involved in
 3             THE WITNESS: Yes, that's correct.                 3       the transactional side of the project, that he was
 4    BY MR. O'REAR:                                             4       only working on the license transfer application.
 5        Q.    And did you have any idea about whether          5   BY MR. O'REAR:
 6    the NRC would be granting an approval of the transfer      6       Q.     But did he express to you that they
 7    of the construction permits prior to the closing if it     7   expected to close the transaction on November 14, 2018?
 8    had not even been submitted as of October 18, 2018?        8       A.     I don't recall him saying that.
 9             MR. AYLIFFE: Object to the form. Lacks            9       Q.     In this conversation with Mr. Matthews,
10        foundation. Requires speculation, but if you had      10   did you express any objection to providing the consent
11        any idea, you're free to state it.                    11   that he requested?
12             THE WITNESS: I didn't have any idea that         12             MR. AYLIFFE: Object to the form. Lacks
13        the NRC would approve a license transfer              13       foundation, but...
14        application that had not been submitted prior to      14             THE WITNESS: No. No.
15        November 30th. Well, whatever the closing date        15   BY MR. O'REAR:
16        was. November -- I guess it was November 13th or      16       Q.     Who at TVA was the first person to raise
17        14th at the time.                                     17   the issue of whether the closing of the transaction
18    BY MR. O'REAR:                                            18   could go forward without prior approval by the NRC of
19        Q.    Do you recall having a discussion with          19   the transfer of the construction permits?
20    Tim Matthews on November the 5th, 2018, about this        20             MR. AYLIFFE: Object to the form of the
21    request as found in Exhibit 14?                           21       question. Vague as to what raised the issue
22        A.    I recall having a subsequent conversation       22       means, but you can answer it, but to the extent
23    with Tim Matthews on the phone. I don't recall the        23       your answer will require you to divulge
24    exact date.                                               24       information protected by the attorney/client
25        Q.    About this -- about this Exhibit 14?            25       privilege, I instruct you not to answer.

                                                                                                         11 (Pages 38 - 41)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 13 of 19


                                                        Page 42                                                          Page 44
 1              However, to the extent you can answer              1   them, I believe I was on that call. I believe I was.
 2        without divulging such information, you may do so.       2   I don't recall specifically what the date was.
 3              THE WITNESS: To my knowledge, I was the            3       Q.     Did you make any notes of any of these
 4        -- I identified the concern about the text of the        4   conversations with Mr. Blust regarding this issue?
 5        construction permits and the text of the Atomic          5       A.     If I was -- if I was on the call, I would
 6        Energy Act. I don't think I can say any more than        6   have taken notes of the call.
 7        that without violating attorney/client privilege.        7       Q.     Okay. Do you still have those notes?
 8   BY MR. O'REAR:                                                8       A.     Yes.
 9        Q.     And when did you do that? When did you            9             MR. O'REAR: Have those been produced, do
10   first identify those issues?                                 10       you know?
11        A.     It would have been sometime in the summer        11             MR. AYLIFFE: They have not been and we
12   of 2018. I don't recall exactly when.                        12       just based on what little information we have
13        Q.     Are there documents that reflect when you        13       about the notes at this point, what most likely I
14   first identified this issue?                                 14       would suspect object on the grounds of
15        A.     I don't know.                                    15       attorney/client privilege and the work product
16        Q.     To your knowledge, when was Nuclear              16       doctrine and contain Mr. Chandler's mental
17   Development first advised by TVA that this was an issue      17       impressions, and possibly also reflecting
18   for TVA?                                                     18       attorney/client privileged protected information,
19              MR. AYLIFFE: Object to the form. You              19       but they have not been produced.
20        can answer.                                             20   BY MR. O'REAR:
21              THE WITNESS: To my knowledge, it was              21       Q.     Did you ask Tim Matthews in November of
22        sometime in the fall of 2018.                           22   2019 to provide you with a legal analysis of his
23   BY MR. O'REAR:                                               23   position on this issue?
24        Q.     Are you familiar with the letter                 24       A.     In November of 2019?
25   submitted by or e-mail submitted by Cliff Beach to Mr.       25       Q.     Yes.
                                                        Page 43                                                          Page 45
 1   Blust on November the 9th, 2018?                              1      A.     2018.
 2            MR. AYLIFFE: Objection. Lacks                        2      Q.     2018, sorry.
 3        foundation. Show it to him and you can ask him.          3      A.     Did I ask -- did I personally ask Tim
 4   BY MR. O'REAR:                                                4   Matthews?
 5        Q.    Well, let me ask you this. Do you recall           5      Q.     Yes.
 6   how TVA first advised Nuclear Development that this was       6      A.     No.
 7   an issue for TVA?                                             7      Q.     You did not?
 8        A.    To the best of my recollection, it was by          8      A.     No.
 9   telephone.                                                    9      Q.     Did he provide you with or did Mr. Blust
10        Q.    Okay. And who communicated that on                10   provide you and Mr. Beach with an analysis that was
11   behalf of TVA to someone at Nuclear Development?             11   provided by Mr. Matthews?
12        A.    I don't recall for certain. It would              12      A.     Yes, I believe so.
13   have been either Sherry Quirk or Cliff Beach.                13      (Exhibit 19 - Previously marked - Bates No.
14        Q.    And you said sometime in the fall of              14      TVABLN00000043 -- e-mail from Mr. Blust to Cliff
15   2018, correct?                                               15      Beach dated November 12, 2018.)
16        A.    Yeah. Yes.                                        16   BY MR. O'REAR:
17        Q.    But you weren't a party to that call or           17      Q.     Can you identify Exhibit 19 as an e-mail
18   that communication, is that correct?                         18   from Mr. Blust to Cliff Beach copied to you and Ms.
19        A.    I don't recall specifically. There was a          19   Quirk dated November 12, 2018, that attaches a document
20   -- there were a number of calls between our office and       20   captioned "regulatory path forward for transfer of the
21   Mr. Blust in October and November 2018. I was on a           21   Bellefonte construction permits"?
22   number of them, and I couldn't recall any one of them        22      A.     Yes.
23   with particularity.                                          23      Q.     And you did receive that, correct?
24            I don't -- I don't -- so if you're asking           24      A.     Yes.
25   about the very first call we had where we notified           25      Q.     Did you provide any response to Mr. Blust

                                                                                                          12 (Pages 42 - 45)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 14 of 19


                                                       Page 46                                                         Page 48
 1   or to Mr. Matthews of the document captioned                 1   be sending a consent letter that he had requested?
 2   "regulatory path forward for transfer of Bellefonte          2        A.    Would you state the question again,
 3   construction permits"?                                       3   please?
 4       A.     No, I don't believe I provided a response         4        Q.    Did you express to him in that meeting
 5   to either of them.                                           5   that you were opposed to or that you objected to or
 6       Q.     And were you aware on November 13th, the          6   that you would not be sending the consent letter that
 7   day after this, that Nuclear Development filed an            7   he had requested?
 8   application with the NRC requesting approval of the          8        A.    No, I don't think we discussed the
 9   transfer license permits?                                    9   consent letter in that meeting.
10       A.     Yes.                                             10        Q.    So what did you discuss?
11       Q.     And that application was received by TVA         11        A.    We discussed the status of the license
12   and circulated for review and comment among personnel       12   transfer application. He told me that it was going in
13   at TVA, correct?                                            13   later that day.
14       A.     Yeah.                                            14        Q.    All right. So I had previously asked
15             MR. AYLIFFE: Object to the form, but you          15   you, did you tell him at that meeting that you had no
16       may answer.                                             16   problem with sending the letter consenting to the sale
17             THE WITNESS: Yes.                                 17   of the Bellefonte property.
18   BY MR. O'REAR:                                              18             And I think your response was "I don't
19       Q.     Did you run into Mr. Matthews at a               19   recall saying it exactly that way."
20   Nuclear Energy Institute meeting on that same day,          20        A.    I don't remember exactly what my response
21   November 13, 2018?                                          21   was just now.
22       A.     Yes.                                             22        Q.    Okay.
23       Q.     And did you and Mr. Matthews discuss this        23        A.    I don't recall discussing the consent
24   issue of Bellefonte that you've been communicating          24   letter with him in that meeting. If we did discuss the
25   about?                                                      25   consent letter in that meeting, I don't believe I would
                                                       Page 47                                                         Page 49
 1       A.     Yes.                                              1   have used the phrase "I have no problem doing it".
 2             MR. AYLIFFE: Object to the form, vague,            2   What I would have said would have been something along
 3        but you can answer.                                     3   the lines of we're still willing to consider it.
 4             THE WITNESS: Yes, we discussed the                 4       Q.     Did you and Mr. Matthews discuss in that
 5        license transfer application.                           5   meeting the question of whether the closing should be
 6    BY MR. O'REAR:                                              6   postponed or extended to allow for further discussion
 7        Q.    Okay. Did you tell Mr. Matthews in that           7   on this issue?
 8    meeting with him on November 13, 2018, you had no           8       A.     Yes.
 9    problem with sending the letter consenting to the sale      9       Q.     Okay. What did you say about that?
10    of the Bellefonte property?                                10       A.     Mr. Matthews expressed to me his view
11        A.    I don't recall saying it quite like that.        11   that the six-month extension that was requested by
12        Q.    How did you say it?                              12   Nuclear Development was the best resolution for the
13        A.    I don't recall exactly how I said it, but        13   parties to the contract. I told him I didn't have an
14    I would have told him that we were still willing to        14   opinion on it.
15    consider submitting the consent letter.                    15       Q.     You didn't tell him you agreed with that?
16        Q.    Did you tell him at that time you had            16       A.     No.
17    every intention of sending the consent letter that he      17       Q.     Did you tell him that would be the
18    had requested?                                             18   preferable option?
19             MR. AYLIFFE: Object to the form, but you          19       A.     No.
20        can answer.                                            20       Q.     Did you play any role in the decision not
21             THE WITNESS: No, I don't think I used             21   to grant the six-month extension?
22        that phrasing, no.                                     22       A.     No.
23    BY MR. O'REAR:                                             23       Q.     Did you make any notes of your meeting
24        Q.    Did you indicate to him in any respect           24   with Tim Matthews on November 13, 2018?
25    that you would be opposed to, objected to or would not     25       A.     I don't know. I don't know. It was a

                                                                                                        13 (Pages 46 - 49)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 15 of 19


                                                       Page 50                                                            Page 52
 1    face-to-face meeting.                                       1       Q.     Did you participate in a conference call
 2        Q.     Right.                                           2   on November 15, 2018, involving Sherry Quirk, Cliff
 3        A.     Unlikely.                                        3   Beach, Nick McCall and yourself, where the four of you
 4        Q.     I suppose you could have recorded notes          4   called Mr. Blust on his cell phone?
 5    of the meeting or written them on a tablet afterwards?      5       A.     As I stated previously, there were a lot
 6    I'm just -- I'm just asking.                                6   of phone calls in that period of several weeks. The
 7              MR. AYLIFFE: Object to the form.                  7   time and the membership sounds right, but I don't
 8              THE WITNESS: I did not record the                 8   remember the specifics. I recall a number of phone
 9        meeting. I did not make an audio recording of the       9   calls with Mr. Blust involving a combination of people
10        meeting, and I don't recall making handwritten         10   in our office.
11        notes afterwards.                                      11       Q.     And with respect to all of these phone
12    BY MR. O'REAR:                                             12   calls with Mr. Blust, would you have made notes of the
13        Q.     Okay. And I didn't mean to imply you            13   conversation?
14    were recording the meeting. I meant to say that you        14       A.     Yes.
15    could have dictated notes of the meeting on a device or    15       Q.     Okay. Do you still have those notes?
16    written them out by hand.                                  16       A.     Yes.
17              So you don't recall anything like that?          17       Q.     Did you say to Mr. Blust in that call
18              MR. AYLIFFE: Object to form. You can             18   that the Atomic Energy Act made it unlawful to transfer
19        answer.                                                19   a production facility except in conjunction with the
20              THE WITNESS: No, I don't recall anything         20   transfer of the construction permits?
21        like that.                                             21            MR. AYLIFFE: Object to the form, but you
22    BY MR. O'REAR:                                             22       can answer if you have a recollection.
23        Q.     You said you expressed to him that you          23            THE WITNESS: I don't recall speaking
24    were still considering the consent letter as of            24       during most of those phone calls, so I don't
25    November 13, 2018?                                         25       believe I made a statement like that.
                                                       Page 51                                                            Page 53
 1              MR. AYLIFFE: Object to the form. I                1   BY MR. O'REAR:
 2         think that mischaracterizes the prior testimony,       2       Q.      Do you recall in that phone conversation
 3         but go ahead and answer.                               3   that Mr. Beach said that TVA had just discovered the
 4    BY MR. O'REAR:                                              4   issue with the Atomic Energy Act?
 5         Q.     I think you said "I wouldn't be surprised       5       A.      I recall something similar to that, yes.
 6    if I said something like we were still considering it".     6   I don't recall the -- I don't recall the particulars,
 7    Fair enough?                                                7   but that would have been the gist of it.
 8              MR. AYLIFFE: Again, same objection, but           8       Q.      Do you recall Mr. Blust refuting that in
 9         go ahead if you have a recollection.                   9   the phone call saying that the Atomic Energy Act did
10              THE WITNESS: Right. I don't recall that          10   not bar the closing because of the lack of transfer of
11         we actually discussed it in that face-to-face         11   a construction permit?
12         meeting.                                              12       A.     I recall Mr. Blust --
13    BY MR. O'REAR:                                             13             MR. AYLIFFE: Object to the form of the
14         Q.     Did you receive instructions not to send       14       question, but you can answer it.
15    the consent letter from anyone at TVA?                     15             THE WITNESS: In this entire --
16              MR. AYLIFFE: Object to the form, and I           16             MR. AYLIFFE: Are you asking about the
17         would also instruct you not to answer the question    17       Atomic Energy Act or the construction permits?
18         to the extent the answer would require you to         18       Your question asked about the Atomic Energy Act
19         divulge information protected by the                  19       and then you asked about Mr. Blust.
20         attorney/client privilege, but if you can do so       20   BY MR. O'REAR:
21         without divulging such information, you may --        21       Q.     The question was meant to be framed, did
22              THE WITNESS: No.                                 22   you recall Mr. Blust refuting the statement made in the
23              MR. AYLIFFE: -- answer the question.             23   call that the Atomic Energy Act barred the closing of
24              THE WITNESS: The answer is no.                   24   the transaction because of the failure to transfer the
25    BY MR. O'REAR:                                             25   construction permits prior to the closing?

                                                                                                          14 (Pages 50 - 53)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 16 of 19


                                                      Page 54                                                            Page 56
 1        A.      I recall him saying, and it may have been      1        that. I don't recall her saying that in any of
 2    that call, it may have been a different call, that he      2        the calls.
 3    and his party had already looked at that issue, the        3              I do recall her saying that Bill Johnson
 4    issue that we identified around the text of the Atomic     4        was not inclined to grant the extension, but I
 5    Energy Act.                                                5        couldn't say which phone call that was on.
 6              I recall, and I don't remember if it was         6   BY MR. O'REAR:
 7    the November 11th call or a different phone call, Mr.      7        Q.      Do you recall that you had a phone
 8    Blust saying that yes, of course it would violate the      8   conversation with Larry Blust four days later on
 9    Atomic Energy Act, but it didn't matter because the        9   November 19, 2018, that involved Sherry Quirk, Cliff
10    Atomic Energy Act didn't specify penalties for            10   Beach, and yourself and Mr. Blust?
11    violations of the Atomic Energy Act.                      11        A.      Subject to the same qualification I've
12        Q.      Mr. Blust said it would the violate the       12   given, you know, that sounds -- it sounds like
13    Atomic --                                                 13   something that happened. I don't recall specifically.
14        A.      Yes.                                          14        Q.      Do you recall that Sherry Quirk said in
15        Q.      -- Energy Act?                                15   that phone conversation that Bill Johnson had said that
16        A.      He said of course it would violate the        16   both sides need to unwind the transaction?
17    Atomic Energy Act.                                        17              MR. AYLIFFE: Object to the form, but you
18        Q.      Did -- you said you didn't do much of the     18        can answer.
19    talking on that call, is that correct?                    19              THE WITNESS: I don't remember her saying
20        A.      Yes.                                          20        that.
21        Q.      Who did most of the talking for TVA?          21   BY MR. O'REAR:
22        A.      It was either Sherry Quirk or Cliff Beach     22        Q.      Do you ever recall her saying something
23    on that call or any other call.                           23   attributed to Bill Johnson whereby he said both sides
24        Q.      Was there a discussion of the extension       24   need to unwind the transaction?
25    of the closing date in that call?                         25              MR. AYLIFFE: Object to the form. You
                                                      Page 55                                                            Page 57
 1        A.      On the November 11th -- no, excuse me,         1       can answer.
 2    November 15th call --                                      2            THE WITNESS: I don't recall that, no.
 3        Q.      Yes.                                           3   BY MR. O'REAR:
 4        A.      -- I believe the closing date had already      4       Q.     Did you ever receive any instruction to
 5    been extended to November 30th.                            5   find a way to unwind the transaction?
 6        Q.      And that was an extension requested by         6            MR. AYLIFFE: Object to the form, and I'm
 7    TVA, correct?                                              7       going to instruct you not to answer to the extent
 8        A.      I think so. I don't recall.                    8       that your response to that answer -- in answering
 9        Q.      I'm referring to the request back on           9       requires you to divulge information protected by
10    August the 29th, 2018, to extend the closing date for     10       the attorney/client privilege, and any
11    six months to May 14, 2019.                               11       instructions you received in the context of your
12        A.      Okay. I don't know if that came up            12       employment at the General Counsel's Office at TVA,
13    particularly on the November 15th call. I know that       13       but to the extent you can answer that question
14    was one of the subjects we discussed on -- in that        14       without divulging attorney/client privileged
15    series of phone calls.                                    15       information, you can answer the question.
16        Q.      Do you recall Sherry Quirk stating in         16            THE WITNESS: I don't recall that, no.
17    that call that Bill Johnson was not inclined to grant     17            MR. AYLIFFE: Are we at a good time for a
18    the six-month extension because of Nuclear                18       break?
19    Development's efforts to get Memphis to leave TVA?        19            MR. O'REAR: I'm about finished.
20              MR. AYLIFFE: Object to the form. Do you         20            MR. AYLIFFE: Okay. Fair.
21        mean the call on November 15th?                       21   BY MR. O'REAR:
22              MR. O'REAR: Yes.                                22       Q.     Are you -- are you currently monitoring
23              MR. AYLIFFE: You may answer if you              23   the Nuclear Development application for transfer of the
24        recall.                                               24   construction permits filed with the NRC?
25              THE WITNESS: I don't recall her saying          25            MR. AYLIFFE: Object to the form. You

                                                                                                         15 (Pages 54 - 57)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 17 of 19


                                                        Page 58                                                         Page 60
 1       can answer.                                               1       foundation, but you can answer.
 2            THE WITNESS: Yes.                                    2             THE WITNESS: No, he didn't say that. He
 3   BY MR. O'REAR:                                                3       said as I indicated, he expressed concern about
 4       Q.     Has TVA taken any position with the NRC            4       TVA transferring any level of control over the
 5   with respect to that application?                             5       plants, which as I said, naturally follows that he
 6       A.     No.                                                6       would be concerned about transferring total
 7       Q.     Has TVA made any comments to the NRC with          7       control over the plants, and he did tell us that
 8   respect to that application?                                  8       NRC headquarters was watching the transaction and
 9            MR. AYLIFFE: Object to the form. You                 9       wondering what we were going to do.
10       may answer.                                              10   BY MR. O'REAR:
11            THE WITNESS: Not to my knowledge.                   11       Q.     Okay. Did you have any further
12   BY MR. O'REAR:                                               12   communications with him before the closing date of
13       Q.     Prior to the scheduled closing date on            13   November 30, 2018?
14   November 30th, 2018, did you have any communications         14       A.     No.
15   with the NRC regarding the issue of the transfer of the      15       Q.     Have you had any since?
16   construction permits?                                        16       A.     No.
17       A.     Yes.                                              17       Q.     So you had one conversation on this topic
18       Q.     Tell us about that.                               18   with the NRC?
19       A.     I had a phone conversation with Brian             19       A.     Yes.
20   Harris who was an acting manager in the NRC's Office of      20       Q.     All right. Are you aware of any other
21   the General Counsel. We discussed the possibility of         21   TVA representative having communications with the NRC
22   proceeding to closing in escrow.                             22   on this topic?
23            I asked him what the NRC's view of                  23       A.     No.
24   closing in escrow would be, whether it would be              24             MR. AYLIFFE: Object to the form. Take
25   something they would have any objection to. He told me       25       your time. You can answer.
                                                        Page 59                                                         Page 61
 1    that it wasn't -- closing in escrow, real estate issues      1             THE WITNESS: No.
 2    generally are not things that the NRC's attorneys are        2   BY MR. O'REAR:
 3    well versed in. They'd need time to consider it.             3       Q.      I may have already asked this, but let me
 4              His initial view was that with placing             4   ask it this way.
 5    the plant in escrow, we might be ceding some quantity        5             Did you have any other conversations with
 6    of equitable title and the way he characterized that         6   any representatives of the NRC regarding the license
 7    was some amount of control over the plants to the            7   transfer issue or the closing of the sale of Bellefonte
 8    escrow agent, and he was concerned about whether we          8   other than that one communication you just described
 9    could do that, which I took to mean that he was              9   with Brian Harris?
10    concerned that there was a small iota of control that       10             MR. AYLIFFE: Object to the form. You
11    we would cede, that he would necessarily be concerned       11       can answer.
12    if we were to proceed to closing without having             12             THE WITNESS: No.
13    obtained the NRC's approval.                                13             MR. O'REAR: I think that's all I have,
14        Q.     When did this conversation occur?                14       but I'd like to look at my notes and go back on
15        A.     I don't recall the exact date. It was            15       the record after a break.
16    the first part of November.                                 16             MR. LEMBKE: Okay.
17        Q.     Did you keep notes of that conversation?         17             THE VIDEOGRAPHER: The time is 3:39.
18        A.     Yes.                                             18       We're going off the record.
19        Q.     Do you still have those notes?                   19             (Recess taken.)
20        A.     Yes.                                             20             THE VIDEOGRAPHER: Okay. The time is
21        Q.     Did Mr. Harris in that conversation, ever        21       3:45. We're back on the record.
22    say that the NRC would object to the closing of the         22   BY MR. O'REAR:
23    transaction even though the construction permits had        23       Q.      Did you have any communications with any
24    not yet been transferred?                                   24   of the TVA board members about the issue of the
25              MR. AYLIFFE: Object to the form. Lacks            25   construction permit transfer?

                                                                                                         16 (Pages 58 - 61)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 18 of 19


                                                       Page 62                                                            Page 64
 1             MR. AYLIFFE: I'm going to instruct you             1    A.     I don't recall exactly when. It was
 2       not to answer that question to the extent it calls       2 sometime during the summer.
 3       for attorney/client information. If it doesn't,          3    Q.     How did you raise that issue?
 4       you can answer.                                          4          MR. AYLIFFE: So I'm going to instruct
 5             THE WITNESS: I did not communicate                 5    you not to answer to the extent that calls for
 6       directly with any members of the TVA board.              6    information protected by the attorney/client
 7   BY MR. O'REAR:                                               7    privilege, but if you can answer without violating
 8       Q.     Well, did you communicate indirectly with         8    the privilege, you may answer.
 9   members of the TVA board?                                    9          THE WITNESS: I had a conversation with
10             MR. AYLIFFE: Same instruction. You may            10    Cliff Beach. I don't think I can communicate
11       answer it if you can.                                   11    anything else without violating -- revealing
12             THE WITNESS: I don't understand. What             12    attorney/client privileged information.
13       do you mean by "communicating indirectly"?              13          MR. O'REAR: Okay. That's all I have.
14   BY MR. O'REAR:                                              14          MR. AYLIFFE: Nothing further. Read and
15       Q.     I don't understand what you meant by "I          15    sign.
16   didn't directly have any communications with them".         16          THE VIDEOGRAPHER: The time is 3:47.
17       A.     Well, I didn't -- I didn't have a                17    This marks the end of this deposition. We're
18   conversation with a TVA board member. I didn't have an      18    going off the record.
19   e-mail or any kind of correspondence with them.             19         FURTHER THIS DEPONENT SAITH NOT.
20       Q.     Okay. Or with the board itself?                  20          (The deposition concluded at 3:47 p.m.)
21       A.     Correct.                                         21
22       Q.     Or at a board committee meeting?                 22
23       A.     Correct. I don't typically communicate           23
24   at board committee meetings.                                24
25       Q.     All right.                                       25
                                                       Page 63                                                            Page 65
 1               MR. O'REAR: That's all the questions I           1               CERTIFICATE
 2         have. I reserve the right to recall the witness        2   STATE OF TENNESSEE
                                                                  3   COUNTY OF KNOX
 3         in the event that objections with respect to
                                                                  4         I, Georgette H. Mitchell, Registered
 4         privilege information were deemed to be not well       5   Professional Reporter, Licensed Court Reporter #55 and
 5         taken.                                                 6   Notary Public, do hereby certify that I reported in
 6               MR. AYLIFFE: I just have one question.           7   machine shorthand the deposition of CHRISTOPHER
 7    EXAMINATION BY MR. AYLIFFE:                                 8   CHANDLER, called as a witness at the instance of the
 8         Q.     Mr. Chandler, do you recall during Mr.          9   Plaintiff, that the said witness was duly sworn by me;
                                                                 10   that the reading and subscribing of the deposition by
 9    O'Rear's examination he asked you about when it was
                                                                 11   the witness was not waived; that the foregoing pages
10    first -- the issue was first raised with regard to the     12   were transcribed under my personal supervision and
11    legality of the closing and I think you mentioned the      13   constitute a true and accurate record of the deposition
12    summer of 2018 in your answer.                             14   of said witness.
13               Do you recall that?                             15         I further certify that I am not an attorney or
14         A.     Yes.                                           16   counsel of any of the parties, nor an employee or
15         Q.     Okay. And what issue did you raise?            17   relative of any attorney or counsel connected with the
                                                                 18   action, nor financially interested in the action.
16         A.     I raised a concern that closing without
                                                                 19         Witness my hand and seal this the 6th day of
17    the NRC's approval would violate the terms of TVA's        20   November, 2019.
18    construction permits.                                      21
19         Q.     Any other issue that you raised at that        22                  <%13780,Signature%>
20    time in the summer of 2018?                                                    Georgette H. Mitchell
21         A.     No.                                            23                  Registered Professional
                                                                                     Reporter, Licensed Court
22               MR. AYLIFFE: No further questions.
                                                                 24                  Reporter 55, LCR expires
23    EXAMINATION BY MR. O'REAR:                                                     6-30-20 and Notary Public
24         Q.     Again, when was that in the summer of          25                  My Commission Expires:
25    2018?                                                                          February 2, 2020

                                                                                                          17 (Pages 62 - 65)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                               205-397-2397
     Case 5:18-cv-01983-LCB Document 91-29 Filed 10/14/20 Page 19 of 19


                                                              Page 66                                                            Page 68
 1   To: Matthew H. Lembke, Esq.                                         1   Page _____ Line ______ Change _________________________
 2   Re: Signature of Deponent Chris Chandler                            2   _______________________________________________________
 3   Date Errata due back at our offices: 12/6/2019
                                                                         3   Reason for change _____________________________________
 4
 5 Greetings:                                                            4   Page _____ Line ______ Change _________________________
 6 This deposition has been requested for read and sign by               5   _______________________________________________________
   the deponent. It is the deponent's responsibility to                  6   Reason for change _____________________________________
 7 review the transcript, noting any changes or corrections              7   Page _____ Line ______ Change _________________________
   on the attached PDF Errata. The deponent may fill
                                                                         8   _______________________________________________________
 8 out the Errata electronically or print and fill out
   manually.                                                             9   Reason for change _____________________________________
 9                                                                      10   Page _____ Line ______ Change _________________________
10 Once the Errata is signed by the deponent and notarized,             11   _______________________________________________________
   please mail it to the offices of Veritext (below).                   12   Reason for change _____________________________________
11                                                                      13   Page _____ Line ______ Change _________________________
12 When the signed Errata is returned to us, we will seal
                                                                        14   _______________________________________________________
   and forward to the taking attorney to file with the
13 original transcript. We will also send copies of the                 15   Reason for change _____________________________________
   Errata to all ordering parties.                                      16
14                                                                      17
15 If the signed Errata is not returned within the time                 18            _____________________________________
   above, the original transcript may be filed with the                                  DEPONENT'S SIGNATURE
16 court without the signature of the deponent.
                                                                        19
17
18 Please Email the completed errata/witness cert page                       Sworn to and subscribed before me this ___ day of
   to readandsign@veritext.com                                          20
19 or mail to                                                               _________________, _______.
20 Veritext Production Facility                                         21
21 2031 Shady Crest Drive
                                                                        22 __________________________________
22 Hoover, AL 35216
23 205-397-2397                                                         23 NOTARY PUBLIC / My Commission Expires:_____________
24                                                                      24
25                                                                      25

                                                              Page 67
 1 ERRATA for ASSIGNMENT #3531758
 2 I, the undersigned, do hereby certify that I have read the
   transcript of my testimony, and that
 3
 4 ___ There are no changes noted.
 5 ___ The following changes are noted:
 6
   Pursuant to Civil Procedure, Rule 30. ALA. CODE § 5-30(e)
 7 (2017). Rule 30(e) states any changes in form or
   substance which you desire to make to your testimony shall
 8 be entered upon the deposition with a statement of the
   reasons given for making them. To assist you in making any
 9 such corrections, please use the form below. If additional
   pages are necessary, please furnish same and attach.
10
11 Page _____ Line ______ Change _________________________
12 _______________________________________________________
13 Reason for change _____________________________________
14 Page _____ Line ______ Change _________________________
15 _______________________________________________________
16 Reason for change _____________________________________
17 Page _____ Line ______ Change _________________________
18 _______________________________________________________
19 Reason for change _____________________________________
20 Page _____ Line ______ Change _________________________
21 _______________________________________________________
22 Reason for change _____________________________________
23 Page _____ Line ______ Change _________________________
24
25

                                                                                                                       18 (Pages 66 - 68)
                                                      Freedom Court Reporting
877-373-3660                                            A Veritext Company                                                   205-397-2397
